DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (2009/0141004) in view of Ling et al. (2018/0254288).

Regarding claim 1, Yamazaki teaches a fingerprint display device having a plurality of pixel rows (Fig 6A; para [0102] The display portion 11 includes the pixels 21 arranged in x rows and y columns. The pixel 21 includes a pixel circuit 25 including a liquid crystal element and a sensor circuit 26 including an optical sensor.), each pixel row of n pixel rows among the plurality of pixel rows having a plurality of display pixel units (25; Fig 6A) and a plurality of fingerprint pixel units (26; Fig 6A. para [0143] the display portion 1002 can also function as an image sensor. For example, an image of a palm print, a fingerprint, a finger vein, or the like is taken by touching the display portion 1002 with the palm or the finger, whereby personal authentication can be performed), where n is an integer greater than 1, the n pixel rows being driven by corresponding n display scan lines (SL1 to SLx; Fig 6A) and n reset and select multiplexing lines for performing fingerprint sensing (RL1 to RLx; Fig 6A), wherein each fingerprint pixel unit has a reset end (gate of 2111 which is connected to RL; Fig 6B) and a select end (gate of 213 which is connected to SL; Fig 6B), the reset end of the fingerprint pixel unit of i-th pixel row among the n pixel rows is connected to i-th reset and select multiplexing line among the n reset and select multiplexing lines (Fig 6A and Fig 6B), and the select end of the sensor circuit of the i-th pixel row among the n pixel rows is connected to (Note: claimed “is connected to” is interpreted under BRI to be connected either directly or indirectly having other intermediate components) (i−1)-th reset and select multiplexing line of the n reset and select multiplexing lines (Fig 6A), where i is an index value between 1 and n (Fig 6A).
Yamazak fails to teach n reset and select multiplexing lines for performing display and fingerprint sensing; as claimed.
Ling teaches a fingerprint display device comprising n reset and select multiplexing lines (421; Fig 4) for performing display and fingerprint sensing (para [0109] Still referring to FIG. 4, in some embodiments, an optical fingerprint sensing circuit (not labeled) may be further disposed in at least a portion of the pixels. The pixels in the pixel area shown in FIG. 4 have the optical fingerprint sensing circuit disposed therein. Para [0114] From above, the photosensitive device 470, the second TFT device 480, the storage capacitor 490, the second data lines 412, the scanning lines 421, and connection lines among them constitute the optical fingerprint sensing circuit. The scanning lines 421 are shared by the optical fingerprint sensing circuit and the self-luminous circuit, and do not only control the refresh for display signals to the self-luminous circuit, but also control the acquisition of fingerprint signals from the photosensitive device 470.)
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Yamazaki with the teachings of Ling, because this will provide structure that reduces the number of scanning lines and further improves the overall structure of the self-luminous display array substrate (Ling: para [0118]).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (2009/0141004) in view of Ling et al. (2018/0254288) and Han et al. (2018/0113346).

Regarding claim 29, Yamazaki teaches an integration integrated circuit for controlling a fingerprint display device having a plurality of pixel rows (Fig 6A; para [0102] The display portion 11 includes the pixels 21 arranged in x rows and y columns. The pixel 21 includes a pixel circuit 25 including a liquid crystal element and a sensor circuit 26 including an optical sensor.), in which each pixel row of n pixel rows among the plurality of pixel rows has a plurality of display pixel units (25; Fig 6A) and a plurality of fingerprint pixel units (26; Fig 6A. para [0143] the display portion 1002 can also function as an image sensor. For example, an image of a palm print, a fingerprint, a finger vein, or the like is taken by touching the display portion 1002 with the palm or the finger, whereby personal authentication can be performed), where n is an integer greater than 1, the n pixel rows are driven by corresponding n display scan lines (SL1 to SLx; Fig 6A) and n reset and select multiplexing lines for performing fingerprint sensing ((RL1 to RLx; Fig 6A)), each fingerprint pixel unit has a reset end (gate of 2111 which is connected to RL; Fig 6B) and a select end (gate of 213 which is connected to SL; Fig 6B), the reset end of the fingerprint pixel unit of i-th pixel row among the n pixel rows is connected to i-th reset and select multiplexing line among the n reset and select multiplexing lines (Fig 6A and Fig 6B), and the select end of the fingerprint pixel unit of the i-th pixel row among the n pixel rows is connected to (Note: claimed “is connected to” is interpreted under BRI to be connected either directly or indirectly having other intermediate components) (i−1)-th reset and select multiplexing line of the n reset and select multiplexing lines (Fig 6A), where i is an index value between 1 and n (Fig 6A).
Yamazak fails to teach n reset and select multiplexing lines for performing display and fingerprint sensing; so as to sequentially drive the display scan lines for performing display, and sequentially drive the reset and select multiplexing lines for performing fingerprint sensing; as claimed.
Ling teaches a fingerprint display device comprising n reset and select multiplexing lines (421; Fig 4) for performing display and fingerprint sensing (para [0109] Still referring to FIG. 4, in some embodiments, an optical fingerprint sensing circuit (not labeled) may be further disposed in at least a portion of the pixels. The pixels in the pixel area shown in FIG. 4 have the optical fingerprint sensing circuit disposed therein. Para [0114] From above, the photosensitive device 470, the second TFT device 480, the storage capacitor 490, the second data lines 412, the scanning lines 421, and connection lines among them constitute the optical fingerprint sensing circuit. The scanning lines 421 are shared by the optical fingerprint sensing circuit and the self-luminous circuit, and do not only control the refresh for display signals to the self-luminous circuit, but also control the acquisition of fingerprint signals from the photosensitive device 470.)
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Yamazaki with the teachings of Ling, because this will provide structure that reduces the number of scanning lines and further improves the overall structure of the self-luminous display array substrate (Ling: para [0118]).
Yamazaki and Ling fails to teach so as to sequentially drive the display scan lines for performing display, and sequentially drive the reset and select multiplexing lines for performing fingerprint sensing; as claimed.
Han teaches an fingerprint sensor integrated type touch panel comprising: sequentially drive the display scan lines for performing display (para [0057] The scan driving circuit 14 sequentially supplies gate pulses synchronized with the data voltages to the gate lines G1 to Gn to select the pixels of the display panel DIS to which the data voltages are written.), and sequentially drive the reset and select multiplexing lines for performing fingerprint sensing (para [0070] In a fingerprint sensing mode FMODE, the touch IC 20 sequentially drives the touch driving electrode group GPa-Tx, the fingerprint/touch driving electrode group GPb-FTx, and the touch driving electrode group GPc-Tx. At this time, the driving signals in which phases are sequentially delayed are applied to the fingerprint/touch driving electrodes FTx1 to FTxa of the fingerprint/touch driving electrode group GPb-FTx so that the fingerprint/touch driving electrodes FTx1 to FTxa are sequentially driven one line at a time. And then, only some of the fingerprint/touch sensing electrodes FRx1 to FRxa arranged in the fingerprint/touch area FTA are sensed.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Yamazaki and Ling with the teachings of Han, in order to yield predictable results of performing displaying as well as fingerprint sensing.

Allowable Subject Matter
Claims 2-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 2, prior art of record fails to teach the following claim limitations of “wherein the fingerprint pixel unit of the i-th pixel row among the n pixel rows includes: a reset transistor having a control end used as the reset end and connected to the i-th reset and select multiplexing line among the n reset and select multiplexing lines, and a first connection end connected to a first voltage, and a second connection end; a drive transistor having a control end connected to the second connection end of the reset transistor, a first connection end connected to a second voltage, and a second connection end; a select transistor having a control end used as the select end and connected to the (i−1)-th reset and select multiplexing line among the n reset and select multiplexing lines, a first connection end connected to the second connection end of the drive transistor, and a second connection end; a photo sensor having two ends respectively connected to the second connection end of the reset transistor and a bias voltage; and a capacitor having two ends respectively connected to the control end of the drive transistor and the bias voltage”; in combination with all other claim limitations. Regarding claim 10, prior art of record fails to teach the following claim limitations of “ wherein the fingerprint pixel unit of the i-th pixel row among the n pixel rows includes: a reset transistor having a control end used as the reset end and connected to the i-th reset and select multiplexing line among the n reset and select multiplexing lines, a first connection end connected to a third voltage, and a second connection end; a drive transistor having a control end connected to the second connection end of the reset transistor, a first connection end connected to a fourth voltage, and a second connection end; a photo sensor having a first end connected to the second connection end of the reset transistor, and a second end used as the select end and connected to the (i−1)-th reset and select multiplexing line among the n reset and select multiplexing lines; and a capacitor having two ends respectively connected to the control end of the drive transistor and the second end of the photo sensor.”; in combination with all other claim limitations. Regarding claim 20, prior art of record fails to teach the following claim limitations of “wherein the fingerprint pixel unit of the i-th pixel row among the n pixel rows includes: a photo sensor having a first end, and a second end connected to a bias voltage; a capacitor having two ends respectively connected to the first end and the second end of the photo sensor; a reset transistor having a control end used as the reset end and connected to the i-th reset and select multiplexing line of the n reset and select multiplexing lines, a first connection end, and a second connection end; a reset switch transistor having a control end connected to a reset switch control line, a first connection end, and a second connection end, wherein the reset transistor and the reset switch transistor are connected in series between a first voltage and the first end of the photo sensor; a drive transistor having a control end connected to the first end of the photo sensor, a first connection end connected to a second voltage, and a second connection end; and a select transistor having a control end used as the select end and connected to the (i−1)-th reset and select multiplexing line of the n reset and select multiplexing lines, a first connection end connected to the second connection end of the drive transistor, and a second connection end.”; in combination with all other claim limitations. Regarding claim 24, prior art of record fails to teach the following claim limitations of “ wherein the fingerprint pixel unit of the i-th pixel row among the n pixel rows includes: a photo sensor having a first end, and a second end used as the select end and connected to the (i−1)-th reset and select multiplexing line among the n reset and select multiplexing lines; a capacitor having two ends respectively connected to the first end and the second end of the photo sensor; a reset transistor having a control end used as the reset end and connected to the i-th reset and select multiplexing line of the n reset and select multiplexing lines, a first connection end, and a second connection end; a reset switch transistor having a control end connected to a reset switch control line, a first connection end, and a second connection end, wherein the reset transistor and the reset switch transistor are connected in series between a third voltage and the first end of the photo sensor; and a drive transistor having a control end connected to the first end of the photo sensor, a first connection end connected to a fourth voltage, and a second connection end”; in combination with all other claim limitations.
Claim 28 is allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 28, prior art of record fails to teach the following claim limitations of “sequentially driving the n reset and select multiplexing lines, wherein, when driving the (i−1)-th reset and select multiplexing lines among the n reset and select multiplexing lines, the reset end of the fingerprint pixel unit of the (i−1)-th pixel row among the n pixel rows is activated, and the select end of the fingerprint pixel unit of the i-th pixel row among the n pixel rows is activated, where i is an index value between 1 and n.”; in combination with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bae et al. (2016/0132176) teaches a method performing fingerprint recognition for a display apparatus having an image scanning function.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623